        Case: 3:19-cv-00356-slc Document #: 7 Filed: 06/06/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


MARTHA HERNANDEZ and
YOLANDA COLE, Individually
and on Behalf of All Others
Similarly Situated,

              Plaintiffs,

       v.                                              CASE NO. 19-cv-356

CAMEO INVESTMENTS, LLC d/b/a
CENTERFOLDS CABARET, CAMEO
INVESTMENTS II, LLC d/b/a
CENTERFOLDS CABARET, and
CAMEO FAMILY INVESTMENTS, LLC

              Defendants.


           APPEARANCE OF MATTHEW J. HOFFER ON BEHALF OF
        CAMEO INVESTMENTS, LLC AND CAMEO INVESTMENTS II, LLC


       NOW COMES, Matthew J. Hoffer, Esq. of Shafer & Associates, P.C., and hereby enters

his appearance on behalf of Cameo Investments, LLC and Cameo Investments II, LLC.

                                                Respectfully Submitted,

Dated: June 6, 2019                                    s/ Matthew J. Hoffer
                                                Matthew J. Hoffer (MI P70495)
                                                SHAFER & ASSOCIATES, P.C.
                                                3800 Capital City Blvd., Suite 2
                                                Lansing, Michigan 48906
                                                517-886-6560 – Tel.
                                                517-886-6565 – Fax
                                                Matt@BradShaferLaw.com
         Case: 3:19-cv-00356-slc Document #: 7 Filed: 06/06/19 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 6th day of June, 2019, I filed the foregoing document with the
United States District Court for the Western District of Wisconsin via the Court’s CM/ECF system,
thereby causing electronic serviced upon all counsel of record by operation of the CM/ECF
System.

                                                            s/ Matthew J. Hoffer
                                                            SHAFER & ASSOCIATES, P.C.




                                                2
